 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11       MARCO ANTONIO SAUCEDO,                  Case No. ED CV 19-00895 DSF
                                                           (RAO)
12                       Petitioner,
13           v.                                  ORDER SUMMARILY
                                                 DISMISSING SUCCESSIVE
14       JAMES ROBERTSON,                        PETITION FOR WRIT OF HABEAS
                                                 CORPUS FOR LACK OF
15                       Respondent.             JURISDICTION AND DENYING
                                                 CERTIFICATE OF
16                                               APPEALABILITY
17
                                   I.    BACKGROUND
18
            On May 1, 2019, the Court received a Petition for Writ of Habeas Corpus by a
19
     Person in State Custody (“Petition”) pursuant to 28 U.S.C. § 2254 from Marco
20
     Antonio Saucedo (“Petitioner”). Petitioner seeks habeas relief from his current state
21
     custody, which arises from his 2013 conviction in Riverside County Superior Court
22
     for vehicular manslaughter while intoxicated.1 Pet. at 1, Dkt. No. 1. The Petition
23

24   1
      The Petition states that Petitioner was convicted in 2011. Pet. at 1. However, an
25   examination of the state court records shows that the trial court entered judgment in
     2013.     See      https://appellatecases.courtinfo.ca.gov/search/case/trialCourt.cfm?
26   dist=42&doc_id=2060396&doc_no=E059903&request_token=NiIwLSIkTkw3W1
27   BFSCNNWE1IMDw6UlxbJiBOIzpTQCAgCg%3D%3D. The Court takes judicial
     notice of the state records and as well as the records of this Court and those of the
28   Court of Appeals for the Ninth Circuit, as necessary herein. See Fed. R. Evid.
 1   raises a single ground for relief, namely that the trial court erred in instructing the
 2   jury on the elements of manslaughter. Pet. at 6.
 3         The records of this Court establish that Petitioner has filed a previous habeas
 4   action concerning his 2013 conviction and sentence. See Saucedo v. Director of
 5   CDCR, No. 5:16-cv-01873-DSF-AFM (C.D. Cal. Sept. 1, 2016). In the prior case,
 6   the Court denied with prejudice the operative petition. See Order Accepting Findings
 7   and Recommendations of United States Magistrate Judge, Saucedo v. Hatton, No.
 8   5:16-cv-01873-DSF-AFM (C.D. Cal. Sept. 8, 2017), Dkt. Nos. 21-22.
 9         On July 16, 2019, Respondent filed a motion to dismiss the Petition as
10   successive (“Motion”). Dkt. No. 11. Petitioner opposes the Motion on the ground
11   that his lack of understanding of the English language prevented him from asserting
12   the new ground raised in the Petition. Opp’n, Dkt. No. 15 at 2.
13         A review of the Petition demonstrates that Petitioner again seeks federal
14   habeas relief concerning the same 2013 conviction and sentence at issue in
15   Petitioner’s 2016 habeas action. Neither the Petition itself nor the records of the
16   Ninth Circuit Court of Appeals establish that Petitioner has authorization to bring a
17   successive petition in this Court.
18                                   II.    DISCUSSION
19         The United States Supreme Court has explained:
20                The Antiterrorism and Effective Death Penalty Act of 1996
                  (AEDPA) established a stringent set of procedures that a
21
                  prisoner “in custody pursuant to the judgment of a State
22                court,” 28 U.S.C. § 2254(a), must follow if he wishes to file
                  a “second or successive” habeas corpus application
23
                  challenging that custody, § 2244(b)(1). In pertinent part,
24                before filing the application in the district court, a prisoner
                  “shall move in the appropriate court of appeals for an order
25
                  authorizing the district court to consider the application.”
26                § 2244(b)(3)(A). A three-judge panel of the court of
27
     201(b)(2); Harris v. Cty. of Orange, 682 F.3d 1126, 1131-32 (9th Cir. 2012); United
28   States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).
                                                2
 1                appeals may authorize the filing of the second or successive
 2                application only if it presents a claim not previously raised
                  that satisfies one of the two grounds articulated in
 3                § 2244(b)(2). § 2244(b)(3)(C); Gonzalez v. Crosby, 545
 4                U.S. 524, 529-530, 125 S. Ct. 2641, 162 L. Ed. 2d 480
                  (2005); see also Felker v. Turpin, 518 U.S. 651, 656-657,
 5                664, 116 S. Ct. 2333, 135 L. Ed. 2d 827 (1996).
 6   Burton v. Stewart, 549 U.S. 147, 152-53, 127 S. Ct. 793, 166 L. Ed. 2d 628 (2007).
 7         The Court finds that the Petition is clearly a “second or successive” habeas
 8   petition. Moreover, the Petition and records of the Ninth Circuit establish that
 9   Petitioner has not been granted authorization by the Ninth Circuit to file a successive
10   petition to raise his new claim.
11         In his Opposition to Respondent’s Motion, Petitioner contends that he is
12   entitled to a “gateway privilege as codified in [28 U.S.C.] § 2244(b)(2)(A) and (B)”
13   because he is unable to speak, read, or write the English language. Id. at 1-2. A
14   petitioner may overcome the procedural hurdle to a successive petition if he makes a
15   proper showing of actual innocence. Schlup v. Delo, 513 U.S. 298, 320-21, 115 S.
16   Ct. 851, 130 L. Ed. 2d 808 (1995) (“[A] habeas court must adjudicate even a
17   successive habeas claim when required to do so by the ‘ends of justice.’”) (citations
18   omitted); McQuiggins v. Perkins, 569 U.S. 383, 386, 133 S. Ct. 1924, 185 L.Ed.2d
19   1019 (2013) (“We hold that actual innocence, if proved, serves as a gateway through
20   which a petitioner may pass” through a procedural hurdle).
21         Under the actual innocence exception to the filing of a successive petition, a
22   petitioner must demonstrate that “more likely than not, in light of the new evidence,
23   no juror, acting reasonably, would have voted to find him guilty beyond a reasonable
24   doubt.’” McQuiggins, 569 U.S. at 386. Here, Petitioner is asserting that limited
25   English language skills prevented him from timely raising his claim of jury
26   instruction error. Without addressing the merits of Petitioner’s allegations regarding
27   lack of language skills, the Court finds that the Petition raises a claim of legal error,
28   not factual innocence. See Bousley v. United States, 523 U.S. 614, 623 (1998)
                                                3
 1   (“‘Actual innocence’ means factual innocence, not mere legal insufficiency.”);
 2   Marrero v. Ives, 682 F.3d 1190, 1193 (9th Cir. 2012) (same). Accordingly, it does
 3   not appear that the actual innocence exception to filing a successive petition would
 4   apply here, although this is a determination for the Ninth Circuit to make.
 5           Because Petitioner has not obtained authorization to file the instant Petition,
 6   the Court finds that it lacks jurisdiction. See Burton, 549 U.S. at 152-53. Therefore,
 7   the reference to the Magistrate Judge is vacated, and the Petition is dismissed for lack
 8   of jurisdiction. The Clerk is directed to enter judgment dismissing the Petition.
 9   Because the Court must dismiss the Petition, any pending motions are denied as
10   moot.
11                      III.   CERTIFICATE OF APPEALABILITY
12           Under AEDPA, a state prisoner seeking to appeal a district court’s final order
13   in a habeas corpus proceeding must obtain a Certificate of Appealability (“COA”)
14   from the district judge or a circuit judge. 28 U.S.C. § 2253(c)(1)(A). A COA may
15   issue “only if the applicant has made a substantial showing of the denial of a
16   constitutional right.” 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this standard by
17   demonstrating that jurists of reason could disagree with the district court’s resolution
18   of his constitutional claims or that jurists could conclude the issues presented are
19   adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537
20   U.S. 322, 327, 123 S. Ct. 1029, 154 L. Ed. 2d 931 (2003).
21           When the Court dismisses a petition on procedural grounds, it must issue a
22   COA if the petitioner shows: (1) “that jurists of reason would find it debatable
23   whether the petition states a valid claim of the denial of a constitutional right”; and
24   (2) “that jurists of reason would find it debatable whether the district court was
25   correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 478, 120 S. Ct.
26   1595, 146 L. Ed. 2d 542 (2000).
27           Here, the Court is dismissing the Petition without prejudice because it is a
28   successive petition without proper authorization from the Ninth Circuit. Since the
                                                4
 1   Petition is patently a successive petition, Petitioner cannot make the requisite
 2   showing that jurists of reason would find it debatable whether the district court was
 3   correct in its procedural ruling.
 4                                       IV.    ORDER
 5         Based on the foregoing, IT IS ORDERED THAT:
 6         1. The Petition is DISMISSED without prejudice for lack of jurisdiction; and
 7         2. A Certificate of Appealability is DENIED.
 8

 9         IT IS SO ORDERED.
10   DATED: September 18, 2019
11                                             Honorable Dale S. Fischer
                                               UNITED STATES DISTRICT JUDGE
12

13   Presented by:
14

15   ______________________________
16   ROZELLA A. OLIVER
     UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                                 5
